Exhibit 99.1 Goldcorp Meets 2011 Forecast Gold Production and Cash Costs; Five-Year Gold Production Growth Profile Increases to 70% Toronto Stock Exchange: G New York Stock Exchange: GG (All Amounts in $US unless stated otherwise) VANCOUVER, Jan. 9, 2012 /CNW/ - GOLDCORP INC. (TSX: G, NYSE: GG) today announced 2011 gold production and provided production and cash cost guidance for 2012 and the five-year period ending 2016. Highlights · Total 2011 gold production of 2.51 million ounces. · Fourth quarter 2011 gold production totaled 687,900 ounces. · Total 2012 gold production forecast of 2.6 million ounces, including first production from Pueblo Viejo. · Five-year gold production forecast increase of 70% to 4.2 million ounces in 2016. · Total cash costs expected to remain below $400 per ounce over the next five years. · Decision to commence construction of El Morro; first production expected in 2017. Goldcorp's year-end financial statements are scheduled to be released on February 15, 2012. The final calculation of operating costs has not yet been completed, but total cash costs(1) for all of 2011 are expected to be approximately $220 per ounce of gold on a by-product basis and approximately $530 per ounce of gold on a co-product basis, meeting guidance on both measures. The Company ends the year with approximately $1.7 billion in cash. "Very strong gold production in the fourth quarter of 2011 underscores the overall high quality of our mine portfolio," said Chuck Jeannes, President and Chief Executive Officer. "Peñasquito met its production target and continued to emerge as the linchpin of our asset base in 2011, with strong operating cash flow in just its first full year of production. Also in Mexico, the Los Filos mine achieved record production of 336,500 ounces while continuing with its excellent safety performance. Red Lake in 2011 remained the anchor of our overall gold production at very low cash costs while Porcupine and Musselwhite mines in Ontario provided stable production and exciting exploration results. In Guatemala, the last year of open pit mining in the highest grade portion of the pit at Marlin resulted in record gold production of 382,400 ounces. "Our forecast gold production of 2.6 million ounces in 2012 will be driven by another strong year throughout the portfolio, while significantly increased production at Peñasquito will be offset by lower production at Marlin as the mine transitions to 100% underground mining. Year over year growth in our overall production target comes from new gold production from the Pueblo Viejo joint venture in the Dominican Republic but at a significantly reduced level due to previously reported project delays. Consistent production levels at other mines throughout the portfolio will create a stable foundation for the years ahead. "We ed. There can be no assurance that such statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements. Forward-looking statements are made as of the date hereof and accordingly are subject to change after such date. Except as otherwise indicated by Goldcorp, these statements do not reflect the potential impact of any non-recurring or other special items or of any dispositions, monetizations, mergers, acquisitions, other business combinations or other transactions that may be announced or that may occur after the date hereof. Forward-looking statements are provided for the purpose of providing information about management's current expectations and plans and allowing investors and others to get a better understanding of our operating environment. Goldcorp does not undertake to update any forward-looking statements that are included in this document, except in accordance with applicable securities laws. %CIK: 0000919239 For further information: Jeff Wilhoit Vice President, Investor Relations Goldcorp Inc. Telephone: (604) 696-3074 Fax: (604) 696-3001 E-mail:info@goldcorp.com website:www.goldcorp.com CO: Goldcorp Inc. CNW 08:30e 09-JAN-12
